SCHWAB, C. J.,
specially concurring
I wish to note that I concur in the result in this case solely because I, contrary to my Brother Thornton, believe it is consistent with the majority view in State v. House, 5 Or App 519, 485 P2d 33, rev’d and remanded 260 Or 138, 489 P2d 381 (1971), from which I dissented.
If the majority of this court were ready to overrule House I woidd have joined in the dissent (though not necessarily for precisely the reasons there stated), thus making it the majority opinion in this case. However, to do so, and let House stand, would, in my opinion, create confusion as to sufficiency of indictments which would be far worse than requiring the district attorney in the ease at hand to name the co-rioters. I am more certain that the district attorney has the information with which to do this than I am that the district attorney in the House case could meet the requirements of the majority opinion there.